Citation Nr: 0813255	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  04-16 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a bilateral wrist 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a bilateral hand and 
finger disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a bilateral ankle 
disorder.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for a bilateral knee 
disorder.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for a bilateral elbow 
disorder.

6.  Whether new and material evidence has been received to 
reopen a claim of service connection for a bilateral hip 
disorder.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1962 and from October 1962 to October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The Board remanded this case for 
additional development in May 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

To date, the veteran has not appeared for a VA hearing in 
conjunction with her appeal.  In a statement received by the 
Board in March 2008, however, she requested a hearing at the 
VA Medical Center in Dallas, Texas.  It is not clear from 
this statement whether the veteran is seeking an RO hearing 
before a hearing officer, a Travel Board hearing, or a video 
conference hearing before a member of the Board.  This will 
need to be clarified prior to the scheduling of the requested 
hearing.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) 
(citing 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 3.103(a) and 
(c)(1), 19.9, 19.25, 20.503, 20.704).  

Therefore, in order to fully and fairly adjudicate the 
veteran's appeal, this case is REMANDED to the RO for the 
following action:

After clarifying whether the veteran is 
seeking an RO hearing before a hearing 
officer, a Travel Board hearing, or a 
video conference hearing before a member 
of the Board, she should be scheduled for 
that specific type of hearing at the Waco 
VARO as soon as such a hearing is 
practically possible.

Then, if appropriate, this case should be returned to the 
Board.  By this REMAND, the Board intimates no opinion as to 
the ultimate outcome warranted in this case.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

